DETAILED ACTION
Response to Amendment
	In response to preliminary amendment filed on 10/26/2020, claims 1- 42 are cancelled and claims 42- 62 are added as a new claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As per the claim recitations floor (x) is not defined clearly meaning what is the value of x and what is the floor (x) function. And if bit_per_packet/bits_per sample comes less than 2 than what will the value of N since N should equal or greater than 2 as per claim 43. That’s why claim  50’s recitations is indefinite and confusing to understand.


Claim 61
Regarding claim 61, which dependent claim of claim 59 where claim 59’s recitations starts as “ the first wireless device of claim 57…”, wherein claim 61 recitations starts as , “the second wireless device of claim 59…..” which contradicts with each other. Hence it is indefinite and confusing to understand. Examiner has assumed that it can be typo mistake. It should claim 60 in place of claim 59.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43, 56 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju.

	Regarding claim 43, Manju teaches a method performed by a first wireless device for transmitting at least one data stream comprising a plurality of samples to a second wireless device using machine-to-machine communication (see Fig. 2 and Fig. 5 in context with [0036], #205-a as a first machine device and #205-b as a second machine device), the method comprising:
	receiving the at least one data stream (see Fig. 5, [0089]);
	generating a first data packet comprising N of the plurality of samples, wherein N is an integer value greater than or equal to 2; and transmitting the first data packet to (see Fig. 5, #545 [0095] …. For example, data manager 540 may generate a first frame that includes a set of data (i.e. 2 samples) and a second frame that includes at least a subset of the set of data, where communicating with the second device includes transmitting, to the second device, the first frame at a first time….).

	Regarding claim 56, Manju teaches a first wireless device for transmitting at least one data stream comprising a plurality of samples to a second wireless device using machine-to-machine communication (see Fig. 2 and Fig. 5 in context with [0036], #205-a as a first machine device and #205-b as a second machine device), the method comprising:
	receive the at least one data stream (see Fig. 5, [0089]);
	generate a first data packet comprising N of the plurality of samples, wherein N is an integer value greater than or equal to 2; and transmit the first data packet to the second wireless device (see Fig. 5, #545 [0095] …. For example, data manager 540 may generate a first frame that includes a set of data (i.e. 2 samples) and a second frame that includes at least a subset of the set of data, where communicating with the second device includes transmitting, to the second device, the first frame at a first time….).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 52- 53, 60- 62 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Negalaguli et al. (US Pub. No. 2017/0099327 A1), hereafter Harisha.

	Regarding claim 52, Harisha teaches a method performed by a second wireless device (see [0041] and Fig. 4 wherein #400 can be a second wireless device) for receiving at least one data stream comprising a plurality of samples from a first wireless device using machine-to-machine communication, the method comprising: receiving at least a first data packet; extracting N samples from the first data packet, wherein N is an integer value of greater than or equal to 2; and
generating the at least one data stream based on the extracted N samples (see [0041]… PTT server 400 receives packets 413 containing media frames (e.g., data frames from a voice codec carrying voice data) from a talker leg (i.e. a first wireless device) such as a client device, another server or network, or the like. Once received, the media frames in packets 413 are de-bundled from packets 413, and the de-bundled media frames are put into a temporary packet buffer 405 for bundling into new packets ( N samples which is equal or greater than 2) to be sent to one user or a group of users...).

	Regarding claim 53, Harisha teaches as per claim 52, wherein generating comprises de-bundling the N samples into the at least one first data stream according to a predetermined pattern; already described in [0041] about new packets.

	Regarding claim 60, Harisha teaches a second wireless device for receiving at least one data stream comprising a plurality of samples from a first wireless device using machine-to-machine communication, the second wireless device comprising processing circuitry configured to perform operations corresponding to the method of claim 52; please refer claim 52’s citations.

	Regarding claim 61, Harisha teaches about, wherein the processing circuitry is configured to generate the at least one data stream by de-bundling the N samples into the at least one first data stream according to a predetermined pattern; already described in [0041] about new packets.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 46, 57 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Belding et al. (WO 2005/050902 A1) (see IDS filed on 2/10/2022 page 1 cite#1), hereafter Peter.

	Regarding claim 44, Manju teaches as per claim 43, but fails to teach about wherein generating comprises bundling the N samples into the first data packet according to a predetermined pattern; however Peter states in [0014] about predetermined pattern. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peter with the teachings of Manju to make system more standardized.

	Regarding claim 46, Manju in view of Peter teaches as per claim 44, wherein:
from 0 to N−1, stepover is an integer value of greater than or equal to 2, and k is an sID of a first sample to be bundled into the first data packet; Peter  see [0018- 0036]; sID can be a frame number and k can be B with assumption m is zero.

	Regarding claim 57, Manju teaches as per claim 56, but fails to teach about wherein the processing circuitry is configured to generate the first data packet by bundling the N samples into the first data packet according to a predetermined pattern; however Peter states in [0014] about predetermined pattern. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peter with the teachings of Manju to make system more standardized.

	Regarding claim 59, Manju in view of Peter teaches as per claim 57, wherein:
	the predetermined pattern comprises N samples, of the at least one data stream, that are identified by respective sampling IDs defined by sID=k+stepover*m, m is a sequence of integers from 0 to N−1, stepover is an integer value of greater than or equal to 2, and k is an sID of a first sample to be bundled into the first data packet; Peter  see [0018- 0036]; sID can be a frame number and k can be B with assumption m is zero.

Claims 45, 58 are rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Belding et al. (WO 2005/050902 A1) (see IDS filed on 2/10/2022 page 1 cite#1), hereafter Peter and in further view of Lyu (US Pub. No. 2019/0215812 A1).

	Regarding claim 45, Manju in view of Peter teaches as per claim 44, but Manju fails to teach about further comprising transmitting an indication of the predetermined pattern to the second wireless device; however Lyu states in [0056] about ….send indication information before sending the first PDCCH and the second PDCCH, to indicate the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH. In this way, a terminal device receiving the indication information monitors the first PDCCH and the second PDCCH on the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lyu with the teachings of Manju in view of Peter to make system more effective. Having a mechanism wherein transmitting an indication of the predetermined pattern to the second wireless device; greater way resources can be managed/utilized in the communication system.

	Regarding claim 58, Manju in view of Peter teaches as per claim 57, but Manju fails to teach about wherein the processing circuitry is further configured to transmit an indication of the predetermined pattern to the second wireless device; however Lyu states in [0056] about ….send indication information before sending the first PDCCH the indication information monitors the first PDCCH and the second PDCCH on the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lyu with the teachings of Manju in view of Peter to make system more effective. Having a mechanism wherein the processing circuitry is further configured to transmit an indication of the predetermined pattern to the second wireless device; greater way resources can be managed/utilized in the communication system.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Holzwanger et al. (US Pat. No. 9349287 B1), hereafter Mark.

	Regarding claim 47, Manju teaches as per claim 43, but fails to teach about wherein further comprising buffering N samples of the received at least one data stream before generating the packet; however Mark states in lines 65- 67 of col. 1 and lines 1- 5 of col. 2 about … In some situations, at least some of the mobile data sources are configured to frequently acquire and store data samples, and to occasionally make multiple such data samples available together for use in the road traffic condition assessment (e.g., by acquiring a data sample every minute and by transmitting a group of stored data samples every 15 minutes). It would have been obvious to one with .

Claims 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Belding et al. (WO 2005/050902 A1) (see IDS filed on 2/10/2022 page 1 cite#1), hereafter Peter and further in view of Holzwanger et al. (US Pat. No. 9349287 B1), hereafter Mark.

	Regarding claim 48, Manju in view of Peter states as per claim 46 further comprising buffering (k+stepover*m) samples of the received at least one data stream before generating the packet; see Peter  see [0018- 0036]; sID can be a frame number and k can be B with assumption m is zero; however Manju is silent about before generating packet buffers samples one limitations; however Mark states in lines 65- 67 of col. 1 and lines 1- 5 of col. 2 about … In some situations, at least some of the mobile data sources are configured to frequently acquire and store data samples, and to occasionally make multiple such data samples available together for use in the road traffic condition assessment (e.g., by acquiring a data sample every minute and by transmitting a group of stored data samples every 15 minutes). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed .

Claims 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Belding et al. (WO 2005/050902 A1) (see IDS filed on 2/10/2022 page 1 cite#1), hereafter Peter and in further view of Park et al. (US Pub. No. 2019/0103951 A1).

	Regarding claim 49, Manju in view of Peter teaches as per claim 46, but Manju is silent about transmitting an indication of the value of k to the second wireless device; however Park states in abstract about … a method for receiving downlink data from multiple transmission points (TPs) by a terminal in a wireless communication system may comprise the steps of: receiving downlink scheduling information from one or more of a first TP and a second TP; receiving first downlink data from the first TP and second downlink data from the second TP, on the basis of the downlink scheduling information…now refer to [0013] about downlink scheduling information may include a first packet identifier for the first downlink data. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Park with the teachings of Manju in view of Peter to make system more effective. Having a mechanism wherein transmitting an indication of the value of k to the second wireless device; greater way resources can be managed/utilized in the communication system.

Claims 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantharaju et al. (US Pub. No. 2019/0313474 A1), hereafter Manju in view of Shellhammer et al. (US Pub. No. 2019/0082385), hereafter Jay.

	Regarding claim 51, Manju teaches as per claim 43, but fails to teach about wherein:
N≤r*dbundling, r is a sampling rate of the at least one data stream, and dbundling is a maximum delay allowed for bundling of the at least one data stream; however Jay states in [0205] about configured to introduce a delay of 96 μs and may have a sampling rate of 4 MHz, for example, so that the first sampling circuit 2010(1) introduces a delay equivalent to 96 μs*4 MHz=384 samples…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peter with the teachings of Jay to make system more standardized.

Claims 54 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Negalaguli et al. (US Pub. No. 2017/0099327 A1), hereafter Harisha and in further view of Lyu (US Pub. No. 2019/0215812 A1).

	Regarding claim 54, Harisha teaches as per claim 53, but fails to teach about receiving an indication of the predetermined pattern from the first wireless device; however Lyu states in [0056] about ….send indication information before sending the first PDCCH and the second PDCCH, to indicate the time-frequency resources that are the indication information monitors the first PDCCH and the second PDCCH on the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lyu with the teachings of Harisha to make system more effective. Having a mechanism wherein receiving an indication of the predetermined pattern from the first wireless device; greater way resources can be managed/utilized in the communication system.

	Regarding claim 62, Harisha teaches as per claim 60, but fails to teach about wherein the processing circuitry is further configured to receive an indication of the predetermined pattern from the first wireless device; however Lyu states in [0056] about ….send indication information before sending the first PDCCH and the second PDCCH, to indicate the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH. In this way, a terminal device receiving the indication information monitors the first PDCCH and the second PDCCH on the time-frequency resources that are occupiable by the first PDCCH and the second PDCCH….. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lyu with the teachings of Harisha to make system more effective. Having a mechanism wherein the processing circuitry is further configured to receive an indication of the predetermined pattern from the first .

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negalaguli et al. (US Pub. No. 2017/0099327 A1), hereafter Harisha and in further view of Belding et al. (WO 2005/050902 A1) (see IDS filed on 2/10/2022 page 1 cite#1), hereafter Peter.

	Regarding claim 55, Harisha teaches as per claim 52, but fails to teach about wherein: the predetermined pattern comprises N samples, of the at least one data stream, that are identified by respective sampling IDs defined by sID=k+stepover*m, m is a sequence of integers from 0 to N−1, stepover is an integer value of greater than or equal to 2, and k is an sID of a first sample to be bundled into the first data packet; however Peter teaches in [0018- 0036]; sID can be a frame number and k can be B with assumption m is zero. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Peter with the teachings of Harisha to make system more standardized.
Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468